GODCHAUX, J.
Plaintiff sued defendants for $250, for expert services rendered. The defendant’s answer claimed that the charge was excessive, pleaded that the proper and real amount' due, namely, $150, had been tendered to plaintiff and prayed that the amount tendered be made the judgment of the Court.
It is evident from the pleadings that the amount in dispute, one hundred dollars ($100.00), is below our minimum jurisdiction as fixed by the Constitution.
State Ex Rel. Taylor vs. Judges Court of Appeal, 107 La. 784; Cloverland Dairy Company vs. Calecas, No. 4926 of our docket, and Valdejo vs. Zeigler, No. 4965 of our docket, both recently decided.
Accordingly this Court must take cognizance of its lack of jurisdiction and dismiss the appeal, and it is so ordered.
Appeal dismissed.